Citation Nr: 0732213	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected knee 
disabilities.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In that rating decision, the RO denied 
entitlement to ratings in excess of 10 percent for the 
veteran's left and right knee disabilities and service 
connection for a back disability.  The veteran's disagreement 
with this rating decision led to this appeal.

In May 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A copy of 
the transcript of the hearing has been made part of the 
claims file.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.




FINDINGS OF FACT

1.  The veteran degenerative arthritis of the left knee is 
manifested by painful motion; the medical evidence does not 
indicate that flexion of the left knee is limited to 60 
degrees or less or that extension of the left knee is limited 
by more than 5 degrees; instability or ankylosis is not 
shown.

3.  The veteran degenerative arthritis of the right knee is 
manifested by painful motion; the medical evidence does not 
indicate that flexion of the right knee is limited to 60 
degrees or less or that extension of the right knee is 
limited by more than 5 degrees; instability or ankylosis is 
not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (Codes) 5003, 5256, 5260, 5261 (2007).

2.  A rating in excess of 10 percent for right knee arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Codes 
5003, 5256, 5260, 5261 (200).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A June 2004, letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit evidence in his possession.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra. 

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was examined.  He has not identified any pertinent 
records that are outstanding.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, as in this case, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the case of a knee 
disability, however, arthritis and instability of the knee 
may be rated separately.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997).

The veteran's knee disabilities are rated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Specifically, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260-61.  Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees and assignment of a 10 percent rating 
when there is evidence of flexion limited to 45 degrees.  
Higher ratings are assigned for more limited flexion.  
Diagnostic Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees and 
assignment of a 10 percent rating assigned for extension 
limited to 10 degrees.  Higher ratings are assigned for more 
limited extension.  

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Factual Background

On October 2004 VA examination, the veteran complained of 
constant knee pain and indicated that he did not take pain 
medication because it was ineffective.  He reported that his 
pain worsened with any physical activity and that it was 
relieved with rest.  He denied having any subluxation or 
dislocation.  The veteran reported that there was no locking, 
giving way, or swelling.  No redness or warmth was noted.  
While the veteran indicated that he used a cane in the past, 
he did not presently use one.  The examiner indicated that 
there was no redness, effusion, warmth, swelling, or 
tenderness of the knees.  The sag sign, lachmans test, and 
McMurrays tests were negative.  The Clarks test was positive, 
bilaterally (with the left knee worse), for pain and 
crepitation.  There was no instability on varus and valgus 
testing.  The knee caps tracked slightly laterally.  Range of 
motion testing revealed that left knee extension was to 0 and 
flexion was to 136; right knee extension was to 0 and flexion 
was to 140.  After exercise, the extension was to 0 and 
flexion was to 136, bilaterally.  There was no excess 
fatigability or incoordination or weakened movement.  There 
was retro-patellar pain upon exercise with palpable 
retropatellar creiptation that was worse on the left.  He 
noted that the veteran was quite obese, and the excess weight 
more than likely had contributed to the medial compartment 
degeneration. 

On March 2006 VA examination, the veteran complained of 
constant knee pain that averaged a 6 out of 10 in severity, 
with the pain being achy in nature.  The veteran denied 
flare-ups and redness or heat but reported bilateral knee 
swelling and stiffness.  He reported that his knees locked 
about one time a month, but that there was no joint 
instability.  He also reported some weakness and buckling, 
but no falls.  His knee pain was increased by standing on 
cement or walking on uneven terrain, kneeling, squatting, 
cold and damp weather, standing more than five minutes, and 
walking more than one block.  The veteran indicated that he 
had not taken any time off from work in the past year due to 
his knee disabilities.  The veteran was able to walk on his 
toes, heels and could squat about 50 percent of the way and 
return to a standing position.  There was positive patellar 
compression of both knees but there was no effusion or signs 
of synovitis.  He also had marked tenderness, bilaterally, of 
the medial tibial plateau and infra-patellar space.  The 
anterior/posterior drawer sign and the negative varus/valgus 
stress test were negative.  Active and passive range of 
motion testing of the left knee revealed extension to zero 
degrees with pain at -5 degrees, and flexion to 110 degrees, 
with pain beginning at 100 degrees.  Range of motion testing 
of the right knee revealed extension to zero degrees with 
pain at 5 degrees, and flexion of 120 degrees, with pain at 
110 degrees.  The examiner noted that the veteran was unable 
to repetitively flex his knees due to his back disability.  
The examiner found that the physical examination was 
consistent with a finding that the veteran has chondromalacia 
with positive patellar compression test and increased pain 
with full extension of the knees.  In a June 2006 addendum, 
the physician again noted that the examination was limited as 
the veteran could not repeatedly flex his knees because of 
his back and added that hismorbid obesity was contributory.

In the May 2007 Board hearing, the veteran testified that, at 
most, he could walk 100 yards and that at that point his pain 
was a 9 and 10.  He reported that he worked as a maintenance 
supervisor, which required him to walk throughout the plant.  
He testified that walking causes him significant pain and 
that when he returned home from work, he did not do any 
physical activity.  He further testified that activity caused 
significant limitation of motion.  The veteran did not take 
medication for his knees because it interfered with his 
diabetes.  He also stated that he did not wear knee braces 
and his knee disabilities did not affect him in his current 
job.

Analysis

The veteran's bilateral knee disability is rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261.  Range of motion of testing in the 
October 2004 and March 2006 VA examinations revealed that the 
veteran had flexion of greater than 60 degrees.  In the March 
2006 VA examination, the veteran's extension was limited by 5 
degrees because of pain.  Under Diagnostic Code 5261, 
extension limited to 5 degrees is noncompensable (0 percent).  
There is no evidence that the veteran has limited range of 
motion that warrants a compensable rating for either the left 
or right knee.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by a veteran.  In accordance therewith, and in accordance 
with 38 C.F.R. § 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.  
There is no evidence that the veteran's pain limits motion to 
a degree that would warrant a 20 percent rating for either 
knee disability.  Range of motion testing in 2004 revealed no 
limitation with repetitive motion.  Although the veteran 
could not do repetitive motion of his knees in the October 
2006 examination, it was noted that this was do to the 
veteran's back disability.  Thus, the Board finds that the 
veteran's left and right knee disabilities are properly rated 
as 10 percent disabling due to painful motion caused by 
arthritis.  The veteran's claims for increased ratings for 
his left and right knee disabilities are denied on a 
schedular basis.

The veteran has not asserted and the medical evidence does 
not indicate that the veteran has ankylosis, or instability 
or subluxation of either knee; therefore, Codes 5256 and 5257 
are not applicable.  See 38 C.F.R. § 4.71a, Codes 5256, 5257.

No particular factors have been raised that indicate that the 
use of the Schedule is rendered impractical.  Such factors 
may include frequent hospitalization or marked interference 
with employment.  At the March 2006 VA examination, the 
veteran reported that he had taken no time off in the last 
year because of his bilateral knee disabilities.  His May 
2007 testimony also was to the effect that there was no 
interference with his work.  In the absence such factors, the 
criteria for submission for assignment of extraschedular 
ratings for the veteran's left and right knee disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for increased ratings for bilateral knee arthritis 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for arthritis of the left 
knee is denied.

A rating in excess of 10 percent for arthritis of the right 
knee is denied.


REMAND

The veteran contends that his service-connected knee 
disabilities have caused him to develop a back disability.  
The veteran stated that even though his knees started to 
aggravate his back while he was still in service, he did not 
seek treatment for his back until after service.  He 
testified that he has never had trauma to his back.

VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In his testimony before the Board, the veteran contended that 
his weight had increased because of restricted activities due 
to his knee and back disabilities.  He asserted that his back 
disability began when he weighed less.  

In a January 1997 private examination, the medical doctor 
performing the examination found that the veteran had no 
antalgic gait.  In a June 1999 VA examination, an examiner 
noted that the veteran's gate was "100% normal."  
The veteran was given a VA examination in March 2002.  The 
examiner opined that the veteran's left knee condition was 
"at least as likely as not a result of favoring his right 
knee which is service connected".  Even though this opinion 
contained a factual error (that the veteran's right knee was 
already service connected rather than the left knee), service 
connection for the right knee was granted in June 2002 based 
on this opinion.

In letters dated in September 2004 and April 2005, a private 
medical doctor opined that it was at least as likely as not 
that the veteran's chronic low back pain resulted from 
degenerative disk disease and degenerative joint disease, 
both which were secondary to his bilateral knee disabilities.  
He opined that the veteran's service-connected left knee 
injury and subsequent favoring of this extremity led to 
arthritic changes developing in the right knee.  He continued 
that the favoring of the lower extremity and subsequent 
unequal weight bearing on the right lower extremity would 
definitely be a contributing factor to the development of 
chronic low back pain.

In the October 2004 examination, the examiner did not have 
access to the claims file.  He noted that the veteran's gait 
as observed walking to the exam room was normal.  The 
examiner opined that there was no limp, so this was not a 
case of one knee causing a problem in the other knee due to 
gait abnormalities.  

In a July 2005 addendum, the examiner noted that he was asked 
to do another examination to determine whether the veteran's 
back disability was due to his patellofemoral knee 
disabilities.  The examiner highlighted the private medical 
opinion of record that the back disability was related to his 
knee disabilities due to the veteran's unequal weight 
bearing, but then noted the multiple occasions on which the 
veteran was found to have a normal gait.  He then opined that 
it would be far more likely a degenerative disk condition of 
the lumbar spine would be due to the veteran's body mass 
index (BMI) of 41.2, than a gait abnormality that was only 
visible to one physician.  He directed the RO to consider 
referring the claim to another site for an opinion.  

On March 2006 VA examination, the examiner evaluated whether 
the veteran's back disability was secondary to his service-
connected knee disabilities.  The physician did not have 
access to the veteran's claims file, but reported that 
information was provided that the veteran had degenerative 
disk disease and degenerative joint disease of the back.  X-
rays of the lumbar spine, however, were read as normal.  She 
opined that it was less likely as not that the back condition 
was due to his service-connected knee condition since his 
gait was symmetric with equal weight bearing.  She found that 
it was far more probable that his morbid obesity was 
contributing or causing the back disability.

After consideration of the VA examination reports outlined 
above, the Board finds that the veteran should be provided 
with another VA examination.  The Board makes this 
determination because the examination reports of record 
contain contradictory findings regarding the etiology of his 
back disorder (an abnormal gait due to his service-connected 
disabilities vs. obesity).  Further, while it appears that 
some of the examinations were performed after review of some 
medical records, it does not appear that any of these 
examinations were done after a complete review of the claims 
file.  If possible, this examination should be performed by 
an examiner other than those who performed the October 2004 
and March 2006 VA examinations.

Further, the Board finds that the June 2004 VCAA notification 
letter did not inform the veteran of the type of evidence 
needed to establish secondary service connect.  Consequently, 
the veteran should be provided notice of 38 C.F.R. § 3.310 
and the amendment to that regulation, effective October 10, 
2006.  See 71 Fed. Reg. 52744 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that contains notice of the 
elements for secondary service connection 
under 38 C.F.R. § 3.310, including the 
amendment to that regulation, effective 
October 10, 2006.

2.  The RO should then arrange for the 
veteran to undergo an orthopedic 
examination by a physician (other than 
the March 2004 and November 2004 
examiners) to ascertain the nature and 
etiology of his  low back disability.  
The veteran's claims file must be 
reviewed by the physician in conjunction 
with the examination, and all findings 
should be reported in detail.  Following 
review of the relevant evidence in the 
claims file, the examiner should opine 
whether it at least as likely as not (50 
percent or greater probability) that any 
back disability that is currently present 
was caused or aggravated by the veteran's 
service-connected knee disabilities.  If 
aggravation is found, the examiner should 
opine regarding the degree to which it 
was aggravated.  The examiner is 
requested to provide a rationale for any 
opinion provided and discuss the opinions 
already of record.  If the examiner is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

3.  Thereafter, the veteran's claim for 
service connection for a back disability, 
to include as secondary to service-
connected knee disabilities, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which includes 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


